DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with the applicant’s argument that the rejection lacks a detailed explanation as to how the disclosure in Sugimoto allegedly corresponds to the claimed invention. 
As noted in the office action below, the rejection provides a detailed explanation as to how Sugimoto et al. teaches  the claimed invention of  “wherein a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential (Figs. 3A; col. 9, lines 50-57:  pulse signal corresponding to 8/15 gradation value is applied to data line and pulse signal corresponding to 4/15 gradation value is applied to data line; Fig. 3A shows 8/15 gradation has larger pulse width than 4/15 gradation).”
Applicant asserts that the rejection does not explain or even mention why the pulse signal corresponding to 4/15 gradation value in Sugimoto allegedly corresponds to the claimed first data potential or why the pulse signal corresponding to 8/15 gradation value in Sugimoto allegedly corresponds to the claimed second data potential. Examiner respectfully disagrees. 
Claim 1 broadly recites  “wherein a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential”. Fig. 3A of Sugimoto shows 8/15 gradation has larger pulse width than 4/15 gradation.  Therefore, the pulse signal corresponding to 4/15 gradation value in Sugimoto can be interpreted to correspond to the claimed first data potential and the 8/15 gradation value in Sugimoto can be interpreted to correspond to the .  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	The cited references teaches independent claim 1 as noted in the office action below.
Furthermore, Examiner respectfully disagrees with the applicant’s argument that “the §102 rejection regarding the claimed first output terminal, the second output terminal, and the third output terminal is improper and incomplete, and this claimed feature is not disclosed in Kim.” Applicant asserts that one does not know whether three different output terminals from the DAC are used in Kim or if there is just one as shown in Fig. 3 in Kim, which is in contrast to the claimed invention. Examiner respectfully disagrees. 
Fig. 2 of Kim clearly shows three different output terminals from the DAC (see Fig. 2 below).

    PNG
    media_image2.png
    6
    18
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    614
    642
    media_image3.png
    Greyscale

 	Furthermore, Kim teaches the output buffer unit 150 includes a plurality of output buffers ([0044]). Each of the output buffers includes an amplifier that outputs analog data converted in the digital/analog converter 140 to a corresponding pixel ([0044]). The input of the amplifier in each of the output buffers correspond to the different output terminals from the DAC. 
 	Applicant also argues that Kim does not disclose “an output terminal of the buffer circuit (Y1 in Fig. 3) is electrically connected to... one electrode of the fourth switch (SW4 in Fig. 3)...” and “wherein the first wiring (Y1 in Fig. 3) is electrically connected to the other electrode of the fourth switch (Sw4 in Fig. 3).” Examiner respectfully disagrees.
 	Kim discloses fourth switch SW4 performs a switching operation to connect the second terminal T2 to the output node ND ([0056]).  Note that claim 5 does not disclose “an output terminal of the buffer circuit is directly connected to... one electrode of the fourth switch...” and “wherein the first wiring is directly connected to the other electrode of the fourth switch.” Therefore, Kim teaches “an output terminal of the buffer circuit (Y1 in Fig. 3) is electrically connected to... one electrode of the fourth switch (SW4 in Fig. 3)...” and “wherein the first wiring (Y1 in Fig. 3) is electrically connected to the other electrode of the fourth switch” (Sw4 in Fig. 3),” as claimed.

 	 Kim teaches the first switch SW1 performs a switching operation to provide analog data PY1 to the first terminal T1, the second switch SW2 performs a switching operation to provide analog data PY1 to the second terminal T2, and the third switch SW3 performs a switching operation to connect the first terminal T1 to the output node ND ([0056]). Note that claim 5 does not disclose “wherein the second wiring is directly connected to the other electrode of the first switch, the other electrode of the second switch, and the other electrode of the third switch.” Therefore, Kim teaches “wherein the second wiring (wiring connecting SW4 and node ND in Fig. 3) is electrically connected to the other electrode of the first switch (SW1 in Fig. 3), the other electrode of the second switch (SW2 in Fig. 3), and the other electrode of the third switch (SW3 in Fig. 3)”, as claimed.
 	Applicant also argues that Kim does not disclose “the switch control circuit is configured to control the first switch, the second switch, the third switch, and the fourth switch independently”.
Applicant assert that there is no showing in the rejection that the first switch, the second switch, the third switch, and the fourth switch are independently controlled. Examiner respectfully disagrees.
	Kim teaches “wherein the switch control circuit (amplifier 152) is configured to control the first switch, the second switch, the third switch, and the fourth switch independently” (SW1-SW4 in Fig. 3;[0068]: switches SW1-SW5 are turned off in response to the phase signal (P_AODC) of the amplifier 152). The amplifier 152 controls the first switch, the second switch, the third switch, and the fourth switch independently (i.e. based on phase signal P_AODC of the amplifier 152 and not dependent on something else). 

 	Therefore, Kim teaches applicant’s claimed invention as noted in the office action below.

 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.  (US 2010/0289830 A1) in view of Sugimoto et al. (US 9324263 B2).
 	As to claim 1, Yamamoto et al. teaches a display device comprising a pixel ([0002]: pixel),
 	wherein the pixel is supplied with a first data potential and a second data potential in a range of a first potential or higher to a second potential or lower ([0077-0078]: Vsig1, Vsig2 in Fig. 3, As to Fig. 3, Vsig2 is higher to Vsig1 (Vsig1 is lower); [0486]: Vsig1, Vsig2 in Fig. 31, As shown in Fig. 31, Vsig2 is higher to Vsig1 (Vsig1 is lower)),
 	wherein the first data potential is configured to make the pixel display an image with a first gray level ([0030]: a signal value for display reflecting a gradation is created within a pixel circuit, display 
 	wherein the pixel is configured to perform calculation with the first data potential and the second data potential to generate a third data potential ([0086]: gradations equal in number to that of (x gradations×(x−1) gradations) can be displayed by combination of the two signal values Vsig1 and Vsig2;[0096]: the signal value for display resulting from synthesis of the signal values Vsig1 and Vsig2),
 	wherein the third data potential is configured to make the pixel display an image with a second gray level ([0018]: The voltage (signal value) input to the gate of the driving transistor Td in this case is a voltage corresponding to a gradation;[0022]: making display at a gradation corresponding to the signal value for display;[0086];[0096]: the signal value for display resulting from synthesis of the signal values Vsig1 and Vsig2 is obtained),
 	wherein a reference potential of the first data potential is an intermediate potential between the first potential and the second potential ([0128]: Vsig1+ΔV, and Vsig1 <Vsig1+ΔV<Vsig2), but does not explicitly disclose wherein a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential.
 	However, Sugimoto et al. teaches wherein a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential (Figs. 3A; col. 9, lines 50-57:  pulse signal corresponding to 8/15 gradation value is applied to data line and pulse signal corresponding to 4/15 gradation value is applied to data line; Fig. 3A shows 8/15 gradation has larger pulse width than 4/15 gradation).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Yamamoto et al. such that a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential as taught by Sugimoto et al. in order to improve display quality.

 	As to claim 2, Yamamoto et al.  in view of Sugimoto et al.  teaches the display device according to claim 1,
 	wherein the display device comprises the pixel (Yamamoto et al., 20 in Figs. 2 and 31), a first wiring (Yamamoto et al., DTL in Figs. 2 and 31), a second wiring (Yamamoto et al., Vcc in Fig. 2; [0101]; Vcom in Fig. 31), a third wiring (Yamamoto et al., WSL1 in Figs. 2 and 31), a fourth wiring  (Yamamoto et al. , WSL2 in Figs. 2 and 31), and a fifth wiring (Yamamoto et al., Vcat in Fig. 2;[0100]; wiring between transistor Ts1 and capacitor C1 which connects transistor TS1 and capacitor C1 in Fig. 31),
 	wherein the pixel comprises a first transistor (Yamamoto et al.,Ts1 in Figs. 2 and 31), a second transistor (Yamamoto et al.,Ts2 in Figs. 2 and 31), a first capacitor (Yamamoto et al., C2 in Figs. 2 and 31), a second capacitor (Yamamoto et al., C1 in Figs. 2 and 31), and a display element (Yamamoto et al., 1 in Fig. 2; Cle in Figs. 2 and 31),
 	wherein a gate of the first transistor(Yamamoto et al., Ts1 in Figs. 2 and 31) is electrically connected to the third wiring (Yamamoto et al., WSL1 in Figs. 2 and 31), wherein one of a source and a drain of the first transistor (Yamamoto et al., Ts1 in Figs. 2 and 31) is electrically connected to the first wiring (Yamamoto et al.,  DTL in Figs. 2 and 31),
 	wherein the other of the source and the drain of the first transistor (Yamamoto et al.,  Ts1 in Figs. 2 and 31) is electrically connected to one electrode of the first capacitor(Yamamoto et al., C2 in Figs. 2 and 31), one electrode of the second capacitor(Yamamoto et al., C1 in Figs. 2 and 31), and one electrode of the display element (Yamamoto et al., 1 in Fig. 2; Cle in Figs. 2 and 31),
 	wherein a gate of the second transistor (Yamamoto et al.,Ts2 in Figs. 2 and 31) is electrically connected to the fourth wiring (Yamamoto et al. , WSL2 in Figs. 2 and 31),

 	wherein the other of the source and the drain of the second transistor (Yamamoto et al.,Ts2 in Figs. 2 and 31) is electrically connected to the other electrode of the second capacitor (Yamamoto et al., C1 in Figs. 2 and 31), and
 	wherein the fifth wiring (Yamamoto et al., Vcat in Fig. 2;[0100]; wiring between transistor Ts1 and capacitor C1 which connects transistor TS1 and capacitor C1 in Fig. 31) is electrically connected to the other electrode of the first capacitor (Yamamoto et al., C2 in Figs. 2 and 31) and the other electrode of the display element (Yamamoto et al., 1 in Fig. 2; Cle in Figs. 2 and 31).
 	
 	As to claim 3, Yamamoto et al.  in view of Sugimoto et al.  teaches the display device according to claim 2, wherein the display element is a liquid crystal element (Yamamoto et al.,[0002]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.  (US 2010/0289830 A1) in view of Sugimoto et al. (US 9324263 B2) in view of Takata et al. (US 2016/0225859 A1).
 	As to claim 4, Yamamoto et al.  in view of Sugimoto et al. teaches the display device according to claim 2, but does not explicitly disclose wherein the first transistor or the second transistor comprises a metal oxide in a semiconductor layer.
 	However, Takata et al. teaches wherein the first transistor or the second transistor comprises a metal oxide in a semiconductor layer ([0122]: metal oxide semiconductor film).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto et al.  in view of Sugimoto et al.  such that the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  (US 2013/0069717 A1) in view of Akutsu et al. (US 2007/0164946 A1).
As to claim 6, Kim et al. teaches an electronic device comprising the semiconductor device according to claim 5 ([0002-0003]: display device used in notebook computer), but does not explicitly disclose a temperature sensor.
 	However, Akutsu et al. teaches a temperature sensor ([0180]: temperature sensor).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. with a temperature sensor as taught by Akutsu et al. in order to subject image data to processing in accordance with device internal temperature and allow for high-definition image display.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.  (US 2013/0069717 A1).
As to claim 5, Kim et al.  teaches a semiconductor device comprising: 
a display device (14 in Fig. 1) ;

 	a first wiring (Y1 in Fig. 3); and 
 	a second wiring (wiring connecting SW4 and node ND in Fig. 3),
 	wherein the display device comprises a pixel ([0035]: pixel) ,
 	wherein the source driver (12 in Figs. 1-2) comprises a digital-analog converter circuit (140 in Figs. 1-2) , a buffer circuit (150 in Fig. 2, 151 in Fig. 3) , a first switch (SW1 in Fig. 3), a second switch (SW2 in Fig. 3), a third switch (SW3 in Fig. 3), a fourth switch (SW4 in Fig. 3), and a switch control circuit ([0068]: switches SW1-SW5 are turned off in response to the phase signal (P_AODC) of the amplifier 152),
 	wherein the pixel is electrically connected to the first wiring (Y1 in Fig. 3) and the second wiring (wiring connecting SW4 and node ND in Fig. 3;[0044]: output buffer unit 150 includes a plurality of output buffers, the output buffers includes an amplifier that outputs analog data converted in the digital/analog converter 140 to a corresponding pixel;[0049]: FIG. 3 is a drawing illustrating any one output buffer included in an output buffer unit 150),
 	 wherein the digital-analog converter circuit (140 in Fig. 2) comprises a first output terminal (first output terminal of DAC 140 in Fig. 2), a second output terminal (second output terminal of DAC 140 in Fig. 2), and a third output terminal (third output terminal of DAC in Fig. 2),
  	wherein the first output terminal (first output terminal of DAC 140 in Fig. 2) is electrically connected to a first input terminal included in the buffer circuit (150 in Fig. 2),
 	wherein an output terminal of the buffer circuit (Y1 in Fig. 3) is electrically connected to one electrode of the third switch (SW3 in Fig. 3), one electrode of the fourth switch(SW4 in Fig. 3), and a second input terminal included in the buffer circuit (T1 in Fig. 3),
 	wherein the second output terminal  is electrically connected to one electrode of the first

 	wherein the third output terminal (third output terminal of DAC in Fig. 2) is electrically connected to one electrode of the second switch ([0044]: amplifier outputs analog data converted in the digital/analog converter 140 to a corresponding pixel;[0056]: second switch SW2 performs a switching operation to provide analog data PY1 to the second terminal T2),
 	wherein the first wiring (Y1 in Fig. 3) is electrically connected to the other electrode of the fourth switch (SW4 in Fig. 3),
 	wherein the second wiring (wiring connecting SW4 and node ND in Fig. 3) is electrically connected to the other electrode of the first switch (SW1 in Fig. 3), the other electrode of the second switch (SW2 in Fig. 3), and the other electrode of the third switch (SW3 in Fig. 3),
 	wherein the switch control circuit is configured to control the first switch, the second switch, the third switch, and the fourth switch independently (SW1-SW4 in Fig. 3;[0068]: switches SW1-SW5 are turned off in response to the phase signal (P_AODC) of the amplifier 152),
 	wherein the first output terminal (first output terminal of DAC 140 in Fig. 2)  is configured to output a voltage in a range of a first potential to a second potential ([0044]: amplifier outputs analog data converted in the digital/analog converter 140;[0050]: amplifier 152 outputs, a positive/negative voltage corresponding to analog data),
 	wherein the second output terminal (second output terminal of DAC 140 in Fig. 2) is configured to output the first potential ([0044]: amplifier outputs analog data converted in the digital/analog converter 140;[0050]: amplifier 152 outputs, a positive/negative voltage corresponding to analog data), and
.


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	As to claim 7, the prior art of record does not disclose applicant’s claimed invention:  “the display device according to claim 5, wherein the pixel comprises a first transistor, a second transistor, a first capacitor, a second capacitor, and a display element, wherein one of a source and a drain of the first transistor is electrically connected to the first wiring, wherein the other of the source and the drain of the first transistor is electrically connected to one electrode of the first capacitor, one electrode of the second capacitor, and one electrode of the display element, 	wherein one of a source and a drain of the second transistor is electrically connected to the second wiring, and 	wherein the other of the source and the drain of the second transistor is electrically connected  to the other electrode of the second capacitor.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.